Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




3.	Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  pre-grant publication US 2019/0356743 to Park et al. (hereinafter Park) in view of U.S.  Patent No, US 10, 602, 422 to Jagannatha et al. (hereinafter Jagannatha)

 	As to claims 1 and 21, Park discloses a method comprising:
 	receiving a first request to establish a network connection, wherein the first request includes a first set of connection capabilities, each connection capability in the first set having an operating system (“OS”) specific value that indicates an application requirement for the requested network connection, the OS specific value being selected from the group comprising: a service type, a transport network type, and a latency type (Park; Fig.1 shows operating system 142 is associated with Application. [0080]-[0081] discloses of receiving request for data transmission associated with an application and [0007] discloses perform network connection for data transmission. [0081] also discloses first parameter set 1 and first parameter set 2 include different requirements. [0083] discloses the electronic device 101 may perform a network connection for data transmission of an application based at least on the first parameter. [0081] discloses plurality of communication capabilities i.e a network service type (e.g., eMBB, URLLC, or mMTC) (=a service type), QoS information (e.g., data transmission speed, data error rate, or transmission latency (=latency type)) , a type of RAT (=a transport network type), a traffic type etc.)
    	selecting a routing policy rule based on the first set of connection capabilities (Park; [0083] discloses the electronic device performs a network connection for data transmission of an application based at least on the first parameter and the second parameter corresponds to routing policy); and
 		Park discloses network connection for data transmission based on the parameter, but fails to disclose “sending a second request to a mobile communication network to establish a first type of network connection, wherein the first type of network connection is indicated by the selected routing policy rule”. However, Jagannathan discloses
 	sending a second request to a mobile communication network to establish a first type of network connection, wherein the first type of network connection is indicated by the selected routing policy rule (Jagganathe; Fig.1D: 112; Col.6; lines 11-30 shows and discloses the component can use the modem component to attempt to establish the data session, for the application, using the network slice and the data network specified in the URSP rule associated with the application.  In this way, the component can instruct the modem component to request that a UPF device, included in the one or more networks, establish the data session with an endpoint (e.g., an application server, an application cloud platform, another UE, and/or the like) via the specified data network (e.g., by specifying an access point name (APN) associated with the data network, by specifying a data network name (DNN) 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings in order to provide a particular service or preferred service based on the requirement and sending a request to the network based on the requirement.

 	As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition, Park-Jagganathe discloses wherein selecting the routing policy rule comprises: 
 	identifying a second set of connection capabilities, each connection capability in the second set having an OS-independent value that indicates an application requirement for the requested network connection, wherein each connection capability in the second set is derived from an associated connection capability in the first set (Park; [0081]-[0083]; [0102] discloses first parameter set 1 and second parameter set 2 are different); and
 		searching a prioritized set of routing policy rules for a highest priority rule matching the one or more second set of connection capabilities parameters (Park; [0096]; [0102]) 

	As to claim 3, the rejection of claim 2 as listed above is incorporated herein. In addition, Park-Jagganathe discloses wherein the prioritized set of routing policy rules comprises a UE Route Selection Policy (“URSP”), wherein the URSP is provisioned by the mobile communication network and wherein a routing policy rule in the URSP includes one or more OS-independent connection capabilities (Jagganathe; Col.4, lines 66-67 and Col. 5, lines 1-11, Col. 6; lines 11-30).

	As to claim 4, the rejection of claim 2 as listed above is incorporated herein. In addition, Park-Jagganathe discloses wherein identifying the second set of connection capabilities comprises mapping the first connection capabilities to an OS-independent value selected from a predetermined set of values (Jagganathe; Col. 6; lines 11-30 discloses predetermined set of parameters (i.e APN; DNN, S-NSSAI etc.). 

	As to claim 5, the rejection of claim 2 as listed above is incorporated herein. In addition, Park-Jagganathe discloses wherein the second set of connection capabilities indicate one or more of: access to a specific data network, access to a specific service provided by the mobile communication network, connectivity via a specific network slice in the mobile communication network, connectivity via a specific type of access network, low- latency connection, and infrequent data connection (Park; [0081]-[0083])) 

	As to claim 6, the rejection of claim 1 as listed above is incorporated herein. In addition, Park-Jagganathe discloses further comprising:
 	sending an OS Identity parameter to the mobile communication network (Jagganathe; Col. 6; lines 11-30); and
 	receiving a prioritized set of routing policy rules, wherein at least one rule in the set of 2 routing policy rule includes one or more OS-specific connection capabilities (Jagganathe; Col. 6; lines 47-67)  

	As to claim 7, the rejection of claim 6 as listed above is incorporated herein. In addition, Park-Jagganathe discloses wherein the OS Identity parameter is sent in a Registration Request message, without a request from the mobile communication network (Jagganathe; Fig.1D: 112 Col. 6; lines 11-30 shows and discloses of sending a message 112 (=Registration Request message) without receiving a request from the network). 

	As to claim 8, the rejection of claim 6 as listed above is incorporated herein. In addition, Park-Jagganathe discloses wherein sending the OS Identity parameter to the mobile communication network occurs in response to the mobile communication network requesting OS information (Jagganathe; Fig.6: 610; Col.13; lines 40-65)

	As to claim 9, the rejection of claim 6 as listed above is incorporated herein. In addition, Park-Jagganathe discloses wherein the prioritized set of routing policy rules comprises an OS-specific UE Route Selection Policy (“URSP”) (Jagganathe; Col. 6; lines 11-30);.

	As to claim 10, the rejection of claim 6 as listed above is incorporated herein. In addition, Park-Jagganathe discloses wherein the prioritized set of routing policy rules comprises a plurality of OS-specific application identities (Jagganathe; Col. 6; lines 11-30);

	As to claim 11, the rejection of claim 6 as listed above is incorporated herein. In addition, Park-Jagganathe discloses wherein the first set of connection capabilities indicates one or more of: access to a specific data network, access to a specific service provided by the mobile communication network, connectivity via a specific network slice in the mobile communication network, connectivity via a specific type of access network, low-latency connection, and infrequent data connection (Park; [0081]-[0083]).

	As to claim 12, the rejection of claim 6 as listed above is incorporated herein. In addition, Park-Jagganathe discloses wherein the first request is received from an application, wherein the first set of connection capabilities indicates one or more requirements of the application, and for the network connection (Jagganathe; Fig.1B:106).

	As to claim 13, the rejection of claim 6 as listed above is incorporated herein. In addition, Park-Jagganathe discloses wherein the selected routing policy rule indicates Protocol Data Unit (‘PDU”) Session parameters to be used to establish a PDU Session supporting the first set of connection capabilities, wherein sending the second request to establish the first type of network connection includes sending a PDU Session Establishment request that contains the PDU Session parameters, wherein the first type of network connection is defined by the PDU Session parameters (Jagganathe; Col. 6; lines 11-30. Col.1, lines 36-47)

As to claims 14 and 22, Park discloses a method comprising:
receiving a first request to establish a network connection, wherein the request includes a first set of connection capabilities, each connection capability in the first set having an operating system (“OS”) specific value that indicates an application requirement for the requested network connection using a value specific to an OS of the UE, wherein the OS specific value is selected from the group comprising: a service type, a transport network type, and a latency type (Park; Fig.1 shows operating system 142 is associated with Application. [0080]-[0081] discloses of receiving request for data transmission associated with an application and [0007] discloses perform network connection for data transmission. [0081] also discloses first parameter set 1 and first parameter set 2 include different requirements. [0083] discloses the electronic device 101 may perform a network connection for data transmission of an application based at least on the first parameter. [0081] discloses plurality of communication capabilities i.e a network service type (e.g., eMBB, URLLC, or mMTC) (=a service type), QoS information (e.g., data transmission speed, data error rate, or transmission latency (=latency type)), a type of RAT (=a transport network type), a traffic type etc.);
deriving a second set of connection capabilities from the first set of connection capabilities, each connection capability in the second set having an OS-independent value that indicates an application requirement for the requested network connection (Park; [0081]-[0083] discloses first parameter set 1 and second parameter set 2 are different);
selecting a routing policy rule based on the second set of connection capabilities parameter (Park; [0083] discloses the electronic device performs a network connection for data transmission of an application based at least on the first parameter and the second parameter corresponds to routing policy); and
 		Park discloses network connection for data transmission based on the parameter, but fails to disclose “sending a second request to a mobile communication network to establish a first type of network connection, wherein the first type of network connection is indicated by the selected routing policy rule”. However, Jagannathan discloses; 
 	 sending a second request to a mobile communication network to establish a first type of network connection, wherein the first type of network connection is indicated by the selected routing policy rule (Jagganathe; Fig.1D: 112; Col.6; lines 11-30 shows and discloses the component can use the modem component to attempt to establish the data session, for the application, using the network slice and the data network specified in the URSP rule associated with the application.  In this way, the  component can instruct the modem component to request that a UPF device, included in the one or more networks, establish the data session with an endpoint (e.g., an application server, an application cloud platform, another UE, and/or the like) via the specified data network (e.g., by specifying an access point name (APN) associated with the data network, by specifying a data network name (DNN) 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings in order to provide a particular service or preferred service based on the requirement and sending a request to the network based on the requirement.

As to claim 15, the rejection of claim 14 as listed above is incorporated herein. In addition, Park-Jagganathe discloses wherein the routing policy rule is selected from a UE Route Selection Policy (““URSP”), wherein the URSP is provisioned by the mobile communication network, and wherein a routing policy rule in the URSP includes one or more OS-independent connection capability identifiers (Jagganathe; Col.4, lines 66-67 and Col. 5, lines 1-11, Col. 6; lines 11-30).

	As to claim 16, the rejection of claim 14 as listed above is incorporated herein. In addition, Park-Jagganathe discloses wherein the second set of connection capabilities comprises one or more of: access to a specific data network, access to a specific service provided by the mobile communication network, connectivity via a specific network slice in the mobile communication network, connectivity via a specific type of access network, low-latency connection, and infrequent data connection (Jagganathe; Col. 6; lines 11-30 discloses the APH component can use the modem component to attempt to establish the data session, for the application, using the network slice and the data network specified in the URSP rule associated with the application. Here Jagganathe is applied for the 3rd alternative) 

As to claim 17, the rejection of claim 14 as listed above is incorporated herein. In addition, Park-Jagganathe discloses wherein the first request is received from an application, wherein the first set of connection capabilities indicates one or more requirements of the application for the network connection (Jagganathe; Col.4, lines 66-67 and Col. 5, lines 1-11, Col. 6; lines 11-30).

As to claim 18, the rejection of claim 17 as listed above is incorporated herein. addition, Park-Jagganathe discloses wherein deriving the second set of connection capabilities from the first set of connection capabilities comprises mapping an OS-specific application requirement to an OS-independent connection capability identifier selected from a predetermined set of connection capabilities (Jagganathe; Fig.3; Lines 22-52; Col.4, lines 66-67 and Col. 5, lines 1-11, Col. 6; lines 11-30 discloses predetermined set of parameters (i.e APN; DNN, S-NSSAI etc).

	As to claim 19, the rejection of claim 14 as listed above is incorporated herein. In addition, Park-Jagganathe discloses wherein the selected routing policy rule indicates Protocol Data Unit (‘PDU”) Session parameters to be used to establish a PDU Session supporting the first set of connection capabilities, wherein sending the second request to establish the first type of network connection includes sending a PDU Session Establishment request that contains the PDU Session parameters, wherein the first type of network connection is defined by the PDU Session parameters (Jagganathe; Col. 6; lines 11-30. Col.1, lines 36-47).

As to claim 20, the rejection of claim 2 as listed above is incorporated herein. In addition, Park-Jagganathe discloses wherein the OS-independent value is a connection capability identifier (Jagganathe; Fig.3; Lines 22-52; Col.4, lines 66-67 and Col. 5, lines 1-11, Col. 6; lines 11-30 discloses f parameters (i.e APN; DNN, S-NSSAI etc) associated with a particular connection).

As to claim 23, the rejection of claim 2 as listed above is incorporated herein. In addition, Park-Jagganathe discloses wherein the service type indicates a service that is to be accessible via the network connection, wherein the transport network type indicates a type of network that the network connection is to use, and wherein the latency type indicates a level latency and reliability that is to be supported by the network connection (Park; [0081]-[0083])

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478